DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23 and 31, drawn to coating composition, classified in C05G 3/00.
II. Claims 24-30, drawn to method of coating, classified in B05D 7/00.

The inventions are independent or distinct, each from the other because: Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another materially different process such as emulsifying the mixture of the granular/prilled substrate and the coating composition and solidifying the coated product.
During a telephone conversation with Applicant’s Representative, Jeffery Duncan, on February 24, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-23 and 31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-30 are withdrawn from 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is deemed indefinite because the basis/unit percentage as claimed (i.e. wt%, vol.% or mol%) is not defined; therefore, the metes and bounds of the claim cannot be ascertainable.
	Claims 2-18, 20-23, the preamble “Invention” has no proper antecedent basis.  It is suggested that “invention” be replaced by the same preamble of the claim upon which these claims depend.	
	In claim 7, the term “high” renders the claim indefinite because “high” is a relative term and is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree; and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claims 19 and 31 suffer the same deficiency of claim 1.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 7-8, 10, 13-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MARTINEZ et al (US 2018/0208516).).
	Claims 1 and 5: Martinez teaches coating for agricultural products (solid fertilizers) comprising a component (a) which is a sugar ester because it is formed by esterification of fatty acids (Martinez, para. 0090-0093).  Component (a) is present up to 50wt% of the coating composition (Martinez, para 0133-0135) which meets the claimed range of at least 10%.  The component (a) assumes the form of a sucrose ester when q of the formula (I1), (I2) and (I3) is 0 (Martinez, para. 0027 and para. 0147).

	Claim 7:  The ester portion is derived from vegetable oils including soybean oil, sunflower oil, canola oil, or palm oil (Martinez, para. 0060).
	Claims 8 and 10:  The sugar ester is partially or fully hydrogenated (Martinez, para. 0105).  
	Claims 13-18:  Martinez teaches an anticaking composition comprising wax and vegetable oil derived from soybean in the anticaking composition (Martinez, para 0024, 0060, 0089, 0118).  
	Claim 19: Martinez teaches coating for agricultural products (solid fertilizers) comprising a component (a) which is a sugar ester because it is formed by esterification of fatty acids (Martinez, para. 0090-0093).  Component (a) is present up to 50wt% of the coating composition (Martinez, para 0133-0135) which meets the claimed range of at least 10%.  The component (a) assumes the form of a sucrose ester when q of the formula (I1), (I2) and (I3) is 0 (Martinez, para. 0027 and para. 0147).
	Claim 20 and 21:  The fertilizer is in the form of granular or prilled type and is based on urea (Martinez, para. 0187).
	Claim 31:  See claim 1 and claim 19 above.

Claims 3, 5-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kakadjian et al. (US 2019/0010387).
	Claims 3 and 5:  Kakadjian teaches a product comprising a base of seed and a coating composition comprising a sucrose ester (Kakadjian, para. 0009 and 0048).  
	Claims 6 and 8:  The fatty acids from which the sucrose ester is derived are preferably C4 to C40 fatty acids (Kakadjian, para. 0039) which include the sucrose octaester as claimed.  
	Claims 7 and 9-12:  The sugar alcohol is derived from soybean oil, safflower oil, canola oil, corn oil, tung oil, palm oil., cottonseed, rapeseed, or camelina oil (para. 0039), which are expected to encompass hydrogenated sucroesters as well as the iodine value and viscosity within the claimed ranges.
	Claims 8 and 23:  The fatty acids from which the sucrose ester is derived are preferably C4 to C40 fatty acids (Kakadjian, para. 0039) which include the sucrose octaester as claimed.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez as applied to claims 1, 2, 4-5, 7-8, 10, 13-22 and 31 above, and further in view of VADAKEKUTTU (US 2018/0325105) or TAFF (US 2013/0243839).
	Martinez teaches the claimed coated fertilizer as discussed above.  Although Martinez does not mention pesticides in the fertilizer, Vadakekuttu and Taff teach that it .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez as applied to claims 1, 2, 4-5, 7-8, 10, 13-22 and 31 above, and further in view of Harman et al (US 2014/0323297).
	Martinez teaches the claimed coated fertilizer including urea-based fertilizer of the instant claim 21 as discussed above.  Harman teaches sulfur-coated urea as known commercially available fertilizers that provide slow release of nutrients (Harman, para. 0027).  Therefore, it would have been obvious to select sulfur-coated urea fertilizers due to their efficient release of nutrients.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 26, 2022